DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 29 March 2021 is acknowledged and entered.  Following the amendment, claims 7, 8, 50, 51, 54 and 55 are canceled, and claims 1, 12, 56 and 57 are amended.    
Currently, claims 1, 2, 5, 6, 9-15, 47-49, 52, 53, 56 and 57 are pending and under consideration.  	

Withdrawal of Objections and Rejections:
All objections and rejections of claims 7, 8, 50, 51, 54 and 55 are moot as the applicant has canceled the claims.
The lack of written description rejection of claims 1, 2, 5, 6, 9-15, 47-49, 52, 53, 56 and 57 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claim 56 is objected to for the following informalities, appropriate correction is required:
Claim 56 recites “Transforming growth factor beta- (TGF-)”; the following is suggested: “Transforming growth factor beta-2 (TGF-)”.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 56 is indefinite for the recitation “A method for treating a condition comprising arthritis or tendonitis” because it is unclear what “a condition comprising arthritis or tendonitis” is meant, i.e., it is unclear what the condition is or what the patient population is.  For example, does it mean that the condition is arthritis or tendonitis, or it means any disease or condition that also involves arthritis or tendonitis, such as SLE (for example)?  The metes and bounds of the claim, therefore, cannot be determined.  The following is suggested: “A method for treating arthritis or tendonitis”, if intended.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9-15, 47-49, 52, 53, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Maubois et al. (US 2004/0097714, 5/20/2004).
Maubois discloses a method for obtaining a highly enriched TGF-beta protein fraction in activated form, from a liquid solution rich in proteins said to be soluble in the aqueous phase of milk and/or of whey, and this low concentration in beta-lactoglobulin in the protein fraction highly enriched in TGF-beta according to the invention allows its use for humans or animals (abstract, and page 5, [0125] and page 6, [0133], for example).  Additionally, Maubois teaches a
pharmaceutical composition containing a therapeutically efficient amount of TGF-, which can be applied by topical, local or a systemic route, wherein the pharmaceutical composition can be in the form of, among others, lotions, dermatological creams, and ointments; and wherein if used for topical administration, a pharmaceutical composition according to the invention comprises preferentially between, for example, 10 ng and 100 ug of TGF-beta 2 per dose (page 6, [0142], [0144], [0146] and [0147], for example).  Additionally, Maubois teaches that TGF-beta has an activity on cartilage formation, stimulates the resorption of osteoclasts, and the activation of osteoblasts; and is also a powerful anti-inflammatory agent (page 1, [0012] and [0014]).  Further, Maubois teaches the use of a protein fraction highly enriched in TGF-beta for the manufacture of a drug for treatment of diseases such as, among others, rheumatoic arthritis and osteoarthritis (page 7, [0167], and claim 15, for example).  Furthermore, Maubois teaches that TGF-beta 1 and TGF-beta 2 are two homologous forms of TGF-beta; and that cow's milk contains both TGF-beta 1 or TGF-beta 2 (page 1, [0005] and [0007]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a drug or pharmaceutical composition comprising TGF-2 or TGF-2 and 1 obtained from milk, and to use the drug for treating a human disease such as RA and OA by topical (lotions, dermatological creams or ointments), local or a systemic administration, following the teachings of Maubois.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Maubois specifically teaches the use of the TGF-beta for treating these diseases as TGF-beta has an activity on cartilage formation, stimulates the resorption of osteoclasts, and the activation of osteoblasts.  
With respect to the concentration limitations in claims 1, 12, and 56, such are not so relevant here because they do not represent the effective amount used for disease treatment.  The concentration of a drug is determined by the manufacture, a lower concentration merely indicates that more amount may be needed when treating a disease; and a higher concentration merely suggests that less amount may be needed in treatment.  Therefore, such limitations do not carry patentable weight, especially in view of the extremely broad ranges of the concentrations  (1000X in claims 1, 12 and 57, and 40000X in claim 56).  With respect to the limitation “for treating pain associated with inflammation” in claims 12 and 57, while Maubois does not mention that the treatment of arthritis with TGF-2 is for treating pain, rationale different from applicant’s is permissible, and it 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144, IV.), given that in the instant case, Maubois’ method of treating arthritis with TGF- comprises the same active ingredient and method step, and is for treating the same patient population as that of the present invention.   With respect to the limitation “wherein the treating causes a reduction of pain, a reduction of heat, a reduction of …” in claims 10 and 52; and the limitation “wherein pain associated with inflammation is reduced after the administering” in claims 12 and 57, they represent the inherent properties of the method of treatment taught by the prior art reference.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/26/21